

117 HR 3804 IH: Major Medical Facility Authorization Act of 2021
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3804IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mr. Allred (for himself, Ms. Strickland, Ms. Schrier, and Mr. Levin of California) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize major medical facility projects of the Department of Veterans Affairs for fiscal year 2021.1.Short titleThis Act may be cited as the Major Medical Facility Authorization Act of 2021.2.Authorization of major medical facility projects of Department of Veterans Affairs for fiscal year 2021(a)In generalThe Secretary of Veterans Affairs may carry out the following major medical facility projects in fiscal year 2021 at the locations specified and in an amount for each project not to exceed the amount specified for such location:(1)Construction of an outpatient clinic and national cemetery in Alameda, California, in an amount not to exceed $266,200,000.(2)Construction of a new specialty care building 201 in American Lake, Washington, in an amount not to exceed $110,600,000.(3)Construction of a community living center and renovation of domiciliary and outpatient facilities in Canandaigua, New York, in an amount not to exceed $383,741,000.(4)Construction of a spinal cord injury center in Dallas, Texas, in an amount not to exceed $249,000,000.(5)Realignment and closure of the Livermore Campus in Livermore, California, in an amount not to exceed $455,000,000.(6)Seismic corrections to the mental health and community living center in Long Beach, California, in an amount not to exceed $367,300,000.(7)Construction of a spinal cord injury building with a community living center, including a parking garage, in San Diego, California, in an amount not to exceed $252,100,000.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2021 or the year in which funds are appropriated for the Construction, Major Projects account, $2,083,941,000 for the projects authorized in subsection (a).